DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed February 3, 2021, with respect to the rejection of claims 21-22 under 35 U.S.C. 112(b), the rejection of claims 3-20 under Double Patenting and claim 3-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 3-24 are allowed (renumbered 1-14, 17-20, 15-16 and 21-22, respectively).
The following is an examiner’s statement of reasons for allowance: 
	The prior art teaches the limitations as indicated in the prior Office Actions, however, Regarding claim 3 the prior art fails to anticipate or render obvious registering a smart device to a first user, communicating the first set of positional coordinates to the first user, determining a second set of positional coordinates of the first user, said second set of positional coordinates quantifying a position of the first user, providing instruction to guide the first user to the first set of positional coordinates from the second set of positional coordinates, receiving from the first user a direction of interest when the first user is at the region of the first set of positional coordinates displaying on a display screen a user interface comprising visible and hidden structural components retrieved from a virtual model of the structure based on the first set of positional coordinates and the direction of interest, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17 the prior art fails to anticipate or render obvious registering a smart device to a first user, communicating the generated set of positional coordinates to the first user, determining a second set of positional coordinates, said second set of positional coordinates quantifying a position of the first user, providing instruction to guide the first user to the first set of positional coordinates from the second set of positional coordinates, receiving from the first user a direction of interest when the first user is at the region of the first set of positional coordinates and displaying on a visual display screen a visible and hidden structural components from a model of the structure based on the location and the direction of interest, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865